Title: From Thomas Jefferson to Edmund Randolph, 28 October 1792
From: Jefferson, Thomas
To: Randolph, Edmund



Dear Sir
Philadelphia Oct. 28. 1792

I have the honor to inclose you a letter from the Minister of France with sundry papers which accompanied it respecting the unlawful proceedings of a Capt. Hickman of the schooner Dolphin, in bringing away from Martinique sundry slaves the property of persons residing there, and making sale of them in the U.S. and to ask the favor of you to advise what may be proper for punishing all offenders herein and doing justice to the parties injured. I have the honor to be with great & sincere attachment Dear Sir your friend & servt

Th: Jefferson

